                                          Case 4:21-cv-01483-DMR Document 10 Filed 04/15/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        VITALY PILKIN,
                                   7                                                        Case No. 4:21-cv-01483-DMR
                                                      Plaintiff,
                                   8
                                                v.                                          ORDER CONTINUING INITIAL CASE
                                   9                                                        MANAGEMENT CONFERENCE AND
                                        GOOGLE LLC,                                         ADR DEADLINES
                                  10
                                                      Defendant.
                                  11

                                  12   TO ALL PARTIES AND COUNSEL OF RECORD:
Northern District of California
 United States District Court




                                  13          The court is in receipt of Plaintiff's ex parte motion for an Order to continue the initial case

                                  14   management conference and ADR deadlines [Docket No. 9]. The request is granted. All

                                  15   deadlines are continued as follows:

                                  16

                                  17    6/30/2021       *Last day to:                                                FRCivP 26(f) & ADR
                                                        • meet and confer re: initial disclosures, early             L.R.3-5
                                  18                    settlement, ADR process selection, and discovery plan

                                  19                    • file ADR Certification signed by Parties and Counsel       Civil L.R . 16-8(b) &
                                                        (form available at http://www.cand.uscourts.gov)             ADR L.R. 3-5(b)
                                  20

                                  21    7/14/2021       Last day to file Rule 26(f) Report, complete initial         FRCivP 26(a) (1) Civil
                                                        disclosures or state objection in Rule 26(f) Report and      L.R . 16-9
                                  22
                                                        file Case Management Statement per Standing Order re
                                  23                    Contents of Joint Case Management Statement
                                                        (also available at http://www.cand.uscourts.gov)
                                  24
                                        7/21/2021       INITIAL CASE MANAGEMENT CONFERENCE                           Civil L.R . 16-10
                                  25
                                                        (CMC) at 1:30 PM in:
                                  26                    Courtroom 4, 3rd Floor
                                  27                    Ronald Dellums Federal Building
                                                        1301 Clay Street
                                  28                    Oakland, CA 94612
                                          Case 4:21-cv-01483-DMR Document 10 Filed 04/15/21 Page 2 of 2




                                   1          IT IS SO ORDERED.

                                   2   Dated: April 15, 2021
                                                                            ______________________________________
                                   3
                                                                            DONNA M. RYU
                                   4                                        United States Magistrate Judge

                                   5

                                   6

                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                             2
